                    UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION

BETTY WEBSTER, INDIVIDUALLY AND
ON BEHALF OF THE ESTATE OF TONY
WEBSTER, ALL WRONGFUL DEATH
BENEFICIAIRES OF TONY WEBSTER                               PLAINTIFF

VS.                                CIVIL ACTION NO. 3:19-cv-21TSL-RHW

JACKSON HMA LLC D/B/A
MERIT HEALTH CENTRAL
AND JOHN DOES 1-10                                          DEFENDANT


                    MEMORANDUM OPINION AND ORDER

      Plaintiff Betty Webster, individually and on behalf of the

Estate of Tony Webster and all wrongful death beneficiaries,

commenced this wrongful death action in the Circuit Court of Hinds

County on August 20, 2018, alleging that Mr. Webster’s death from

injuries sustained in a fall while he was a patient at a Merit

Health hospital was the proximate result of negligence by

defendant Jackson HMA LLC d/b/a Merit Health Central (Jackson

HMA), its servants and employees.    Jackson HMA was served with

process on December 13, 2019, and on January 10, 2019, timely

removed the case to this court pursuant to 28 U.S.C. § 1446 on the

basis of diversity jurisdiction.    On February 11, 2019, plaintiff

moved to amend and remand.1   Plaintiff acknowledges in her motion

that the court has diversity jurisdiction over the case in its


      1
          Plaintiff did not denominate her motion as a motion to
amend and remand, but her motion to remand is based on her request
to amend to add the resident physicians as defendants. The court
thus construes the motion as seeking to amend and remand.
current posture2 but seeks leave to amend the complaint to add as

defendants Dr. Abdul Bahro, Dr. Linda Lindsey and Dr. Menarvia

Nixon Gaddis, resident physicians involved in Mr. Webster’s

treatment at Merit Health, whose negligence, she contends,

proximately caused or contributed to his death.     Plaintiff asserts

that since joinder of these physicians as defendants would destroy

diversity jurisdiction, then the court, upon granting her request

to amend, should remand the case to state court.3    Jackson HMA,

has responded in opposition to the motion.   The court, having

considered the memoranda of authorities submitted by the parties,




     2
          See 28 U.S.C. § 1332(a)(1) (providing for federal
jurisdiction where there is complete diversity of citizenship
between the parties and the amount in controversy exceeds
$ 75,000). The amount in controversy herein well exceeds $75,000,
and there is complete diversity as plaintiff is a citizen of
Mississippi and, as fully explained in the notice of removal,
defendant Jackson HMA, LLC d/b/a Merit Health Central is a citizen
of Tennessee and Delaware. See Conner v. Hardware Distribution
Warehouses, Inc., No. 4:06CV80-D-B, 2007 WL 465650, at *2 (N.D.
Miss. Feb. 7, 2007) (in wrongful death action, citizenship of the
plaintiff representative is solely relevant to the diversity
inquiry); § 1332(c) (legal representative of a decedent’s estate
is deemed to be citizen of same state as decedent).
     3
          On the same day plaintiff filed her motion to remand,
February 11, 2019, plaintiffs mailed to each of the proposed
physician defendants notice of her intention to sue, as required
by statute in Mississippi. See Miss. Code Ann. § 15-1-36(15) (“No
action based upon the health care provider's professional
negligence may be begun unless the defendant has been given at
least sixty (60) days' prior written notice of the intention to
begin the action.”). Plaintiff moved to stay consideration of the
request to amend and remand pending expiration of the 60-day
notice period. That period has now expired and therefore, the
motion to stay is moot.

                                2
concludes that plaintiff’s request to amend should be granted and

that the case should consequently be remanded.

     A plaintiff’s motion to amend to add a non-diverse defendant

after removal is governed by 28 U.S.C. § 1447(e), which provides

that “[i]f after removal plaintiff seeks to join additional

defendants whose joinder would destroy subject matter

jurisdiction, the court may deny joinder, or permit joinder and

remand the action to the state court.”   In Hensgens v. Deere &

Co., 833 F.2d 1179 (5th Cir. 1987), the Fifth Circuit instructed

that a district court faced with an amended pleading naming a new

non-diverse defendant in a removed case “should scrutinize that

amendment more closely than an ordinary amendment,” and in

deciding whether to permit the amendment, “should consider a

number of factors to balance the defendant's interests in

maintaining the federal forum with the competing interests of not

having parallel lawsuits.”   Id. at 1182.   Those factors are as

follows:   “the extent to which the purpose of the amendment is to

defeat federal jurisdiction, whether plaintiff has been dilatory

in asking for amendment, whether plaintiff will be significantly

injured if amendment is not allowed, and any other factors bearing

on the equities.”   Id.

     In analyzing the first Hensgens factor – the extent to which

the purpose of the amendment is to defeat federal jurisdiction –

courts tend to consider one or both of two factors: “whether the



                                 3
plaintiff knew the identity of the non-diverse defendant when the

state court complaint was filed and whether the plaintiff has

stated a valid claim against the nondiverse defendant.”    Precht v.

Columbia Gulf Transmission, LLC, No. 2:18-CV-00853, 2018 WL

5544508, at *3 (W.D. La. Oct. 29, 2018).    As a general

proposition, “the fact that the plaintiff has a valid claim

suggests that the purpose of the proposed amendment is not to

defeat diversity.”   Id.4   “But when the plaintiff knew the

nondiverse defendant's identity when the lawsuit was originally

filed in state court but did not name him as a defendant, this

suggests that the motion to amend was intended to frustrate

diversity jurisdiction.”    Precht, 2018 WL 5544508, at *3.    See



     4
          See Tillman v. CSX Transp., Inc., 929 F.2d 1023, 1029
(5th Cir. 1991) (indicating that where “the plaintiff [has] a
valid cause of action against the [proposed nondiverse defendant],
... the principal purpose of the amendment [is] not to defeat
federal jurisdiction.”); see also McKnight v. Orkin, Inc., No.
CIVA509CV17DCBJMR, 2009 WL 2367499, at *3 (S.D. Miss. July 30,
2009) (stating that “[i]f the plaintiff states a valid cause of
action against the proposed defendants, then the purpose of adding
them is not to defeat jurisdiction.”).
     Of course, “[t]he conclusion that the plaintiff has no valid
cause of action against the proposed defendants naturally leads to
the conclusion that the proposed defendants may not be joined in
this action, and the other Hensgens factors need not be
considered.” McKnight, 2009 WL 2367499, at *3. See also Allen v.
Walmart Stores, L.L.C., 907 F.3d 170, 186 (5th Cir. 2018) (stating
that plaintiff’s “failure to state a plausible claim would
outweigh the other Hensgens factors”); Pruitt v. Invacare Corp.,
No. 2:13CV293-TSL-JCG, 2014 WL 5465342, at *9 (S.D. Miss. Oct. 28,
2014) (finding it unnecessary to further address Hensgens factors
where plaintiff's proposed amendment was due to be denied as
futile, i.e., for failure to state a viable claim for relief).

                                   4
also Parker v. CitiMortgage, Inc., No. 2:14CV173-KS-MTP, 2015 WL

2405168, at *4 (S.D. Miss. May 20, 2015) (finding that even

assuming the proposed amended complaint stated a viable claim

against nondiverse defendant, first factor weighed against

amendment because plaintiffs knew of the proposed defendant’s

identity and his alleged involvement in the matters alleged in the

complaint at the initiation of the lawsuit).

     Defendant does not deny that plaintiff’s proposed amended

complaint states viable claims for medical malpractice against the

resident physicians.    It contends, however, that this first

Hensgens factor weighs against permitting the doctors’ joinder

because plaintiff knew of the doctors’ involvement in Mr.

Webster’s medical care and yet did not include them as defendants

in her original complaint.   For her part, plaintiff is vague about

her reason(s) for not adding Drs. Bahro, Lindsey and Gaddis when

she first filed suit.   She does not deny that she knew their

identities.   However, she points out that under state law, before

she could file suit against them for medical negligence, she was

required not only to give them sixty-days’ notice of her intent to

file suit but also to certify that she had consulted with an

expert and determined there was a reasonable basis for filing

suit5; and she insinuates (but does not directly state) that she


     5
          See supra n.3; Miss. Code Ann. § 11-1-58 (requiring that
complaint against physician or other health care provider charging

                                  5
intended to sue the doctors but was unable to “take care of

[these] prerequisites” before she filed her complaint against

Jackson HMA in August 2018.   She does not explain why she was

unable to satisfy these requirements as to the doctors before she

filed her original complaint against Jackson HMA in August 2018,

or why she was unable to do so before she served Jackson HMA in

December 2018, or why she waited until thirty days after removal

to do so.6   Under the circumstances, the court finds that this

factor weighs against plaintiff’s request to amend.

     The second and third Hensgens factors, however, weigh

decidedly in favor of allowing the amendment.   Regarding the

second factor -- whether the plaintiff has been dilatory in

requesting to amend -- the Fifth Circuit has held that “[d]elay

alone is an insufficient basis for denial of leave to amend: [t]he

delay must be undue, i.e., it must prejudice the non[-]moving

party or impose unwarranted burdens on the court.”    Allen v.



medical negligence be accompanied by certificate executed by
attorney declaring that attorney had reviewed the facts and
consulted with at least one qualified expert and concluded there
was a reasonable basis for commencement of the action).
     6
          Notably, with respect to Jackson HMA, she was able to
take care of these matters before filing suit in August 2018.
There is no obvious reason for her having filed suit against only
Jackson HMA in August 2018 and she offers no explanation in this
regard. If she was unable to comply with the statutory
prerequisites as to the doctors, she presumably could have
postponed filing her action against Jackson HMA until she was able
to do so, as there was no statute of limitations issue at the
time.

                                  6
Walmart Stores, L.L.C., 907 F.3d 170, 186 (5th Cir. 2018) (quoting

Mayeaux v. Louisiana Health Serv. & Indem. Co., 376 F.3d 420, 427

(5th Cir. 2004)).   There has been no such delay here.   Nothing of

substance has occurred in this action since plaintiff filed and

served her complaint.   Indeed, in the time following service of

the complaint, all that has occurred is that defendant filed its

notice of removal and plaintiff moved to amend and remand.    The

case is currently stayed pending a decision on the present motion.

Defendant does not claim, nor could it legitimately claim, to have

been prejudiced in any way by the timing of plaintiff’s motion to

amend and the court has not been burdened in any way.    See Boyce

v. CitiMortgage, Inc., 992 F. Supp. 2d 709, 720 (W.D. Tex. 2014)

(“Generally a plaintiff is not dilatory in seeking to amend a

complaint when no trial or pre-trial dates [have been] scheduled

and no significant activity beyond the pleading stage has

occurred.”) (internal quotation marks and citation omitted).

     As to the third Hensgens factor – whether the plaintiff would

be “significantly injured” if the court does not permit the

amendment – a court’s usual inquiry is “whether the possibility of

a separate state court proceeding weighs against denying the

proposed amendment because of the inefficiency of parallel

proceedings or because such proceedings would place a financial

burden on the plaintiff.”   Agyei v. Endurance Power Prod., Inc.,

198 F. Supp. 3d 764, 777 (S.D. Tex. 2016) (citation omitted).   In


                                 7
this case, however, if plaintiff’s request to amend is denied, she

will be completely foreclosed from pursuing any claim against the

defendant doctors in any forum.   Under Mississippi law, “all

claims for the wrongful death of a person [must] be litigated in

the same suit and in the same court.”    See Long v. McKinney, 897

So. 2d 160, 172-73 (Miss. 2004) (reasoning that this rule is “a

logical extension of the principle of priority jurisdiction,” and

holding that “the first court to properly take jurisdiction of a

wrongful death action in our state courts shall, so long as the

action is pending, have exclusive jurisdiction, and any other

subsequently-filed action for the same death shall be of no

effect.”); see also Miss. Code Ann. § 11-7-13 (stating that “there

shall be but one (1) suit for the same death which shall ensue for

the benefit of all parties concerned”); Harpster ex rel. Salez v.

Thomas, 442 F. Supp. 2d 349, 354 (S.D. Miss. 2006) (one-suit rule

applies even where one case is in state court and the other is in

federal court; “[t]he statute clearly states, “there shall be but

one (1) suit for the same death....”).   Plaintiff would be

significantly and irrevocably prejudiced if she were not allowed

to add the doctors as defendants in this action.

     Having considered the relevant factors,7 the court finds that

in the circumstances of this case, plaintiff’s interest in


     7
          There are no additional equitable considerations bearing
on plaintiff’s request to amend.

                                  8
pursuing the claims of medical negligence against Drs. Bahro,

Lindsey and Gaddis for Mr. Webster’s alleged wrongful death, on

balance, outweighs defendant’s interest in maintaining this

federal forum.

     Accordingly, it is ordered that plaintiff’s motion to amend

is granted.   It is further ordered that within five days,

plaintiff shall file in this court her amended complaint,

accompanied by a proper and executed certificate of consultation.

Upon entry of her amended complaint in the court record, it is

ordered that the Clerk of Court shall promptly remand this case to

the Circuit Court of Hinds County, Mississippi.

     SO ORDERED this 2nd day of May, 2019.



                               /s/ Tom S. Lee
                               UNITED STATES DISTRICT JUDGE




                                 9
